Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.